UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7478



ISZARD BALLARD, JR.,

                                           Petitioner - Appellant,

          versus


THOMAS R. CORCORAN, Warden, Maryland House of
Correction; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                                          Respondents - Appellees.




                            No. 97-7479



ISZARD BALLARD, JR.,

                                           Petitioner - Appellant,

          versus

THOMAS R. CORCORAN, Warden, Maryland House of
Correction; ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                                          Respondents - Appellees.
Appeals from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-1896-JFM, CA-97-1897-JFM)


Submitted:   April 29, 1998                Decided:   May 14, 1998


Before MURNAGHAN, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Iszard Ballard, Jr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL
OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his petitions filed under 28 U.S.C.A. § 2254 (West 1994

& Supp. 1998), and denying his motion for reconsideration. We have

reviewed the records and the district court's opinions and find no

reversible error. Accordingly, we deny a certificate of appealabil-
ity and dismiss the appeals on the reasoning of the district court.

Ballard v. Corcoran, No. CA-97-1896-JFM (D. Md. Oct. 1, 1997);
Ballard v. Corcoran, No. CA-97-1897-JFM (D. Md. Aug. 27, 1997;

Sept. 12, 1997). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3